 



Exhibit 10.1
[California Net Lease]
LEASE AGREEMENT
     THIS LEASE AGREEMENT is made this 9th day of May, 2007, between ProLogis
(“Landlord”), and the Tenant named below.

                  Tenant:   Volterra Semiconductor Corporation, a Delaware
corporation
 
                Tenant’s Representative,   Mr. Dan Wark-Vice President of
Operations Address, and Telephone:   3839 Spinnaker Ct
Fremont, CA 94538
(To be revised to the Premises address upon commencement of lease)
 
                Premises:   That portion of the Building, containing
approximately 14,289 rentable square feet, as determined by Landlord, commonly
known as 47451 Fremont Blvd Fremont, CA 94538 as shown on Exhibit A.
 
                Project:   Bayside Corporate Center containing approximately
311,277 rentable square feet of space as further described in Exhibit E.
 
                Building:   Building #2 (sba00802) as shown on Site Plan
containing approximately 30,400 rentable square feet of space.
 
                Tenant’s Proportionate Share of Project:   4.589%
 
                Tenant’s Proportionate Share of Building:   47.003%
 
                Lease Term:   Beginning on the Commencement Date and ending on
the last day of the 62nd full calendar month thereafter.
 
                Commencement Date:   Upon the Substantial Completion of Initial
Improvements
 
                Initial Monthly Base Rent:   See Addendum 1
 
               
Initial Estimated Monthly Operating Expense Payments:
               
(estimates only and subject to adjustment to actual costs and expenses according
to the provisions of this Lease)
  1. Utilities:
2. Common Area Charges:
3. Taxes:
4. Insurance:
5. Management Fee:
  N/A
$819.97
$2,140.63
$235.96
$18.47
       
 
               
Initial Estimated Monthly Operating Expense Payments:
            $3,215.03  
 
               
Initial Monthly Base Rent and Operating Expense Payments:
            $13,788.89  
 
               
Security Deposit:
  $0.00             
 
                Broker:   Colliers International — James Abarta
 
                Addenda:   1. Base Rent Adjustments; 2. Construction; 3. HVAC
Maintenance Contract; 4. Move Out Conditions; 5. One Renewal Option at Market;
6. Early Occupancy for Fixturization by Tenant; 7. Expansion Option; 8. Right of
First Offer
 
                Exhibits:   A. Site Plan ; B. Floor Plan; C. Sign Criteria; D.
Tenant Improvement Standards; E. Project Site Plan

     1. Granting Clause. In consideration of the obligation of Tenant to pay
rent as herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant leases from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.
     2. Acceptance of Premises. Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions as well as Landlord’s
representations as provided in this Paragraph 2. Landlord has made no
representation or warranty as to
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

1.



--------------------------------------------------------------------------------



 



the suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes. Except as provided in Addendum 2, Paragraph 10 and any warranties or
representations provided in this Paragraph 2, in no event shall Landlord have
any obligation for any defects in the Premises or any limitation on its use.
Landlord shall deliver the Premises to Tenant on the Commencement Date vacant of
all occupants, clean and free of debris, with all carpets cleaned, all lighting
(including ballasts) in good working order, and in the condition required by
Addendum 2, entitled “Construction”. The taking of possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time possession was taken except for
items that are Landlord’s responsibility under Addendum 2, this Paragraph 2,
Paragraph 10 and any punchlist items agreed to in writing by Landlord and
Tenant. Landlord represents and warrants that as of the Commencement Date, the
Premises shall be in compliance with all Legal Requirements (hereinafter defined
in Paragraph 3) in effect as of the Commencement Date of this Lease. Landlord
represents and warrants that as of the Commencement Date, the Premises and the
Building’s roof, HVAC, electrical, plumbing, and other mechanical systems shall
be in good working order and Landlord warrants the Premises and such systems for
a period of six (6) months from the Commencement Date; provided, however, that
such warranty shall not be effective for any maintenance, repairs or
replacements necessitated due to the misuse of, or damages caused by, Tenant,
its employees, contractors, agents, subtenants, or invitees. Further, Landlord
represents and warrants, to the best of its knowledge, that the Premises is free
of material defects.
     3. Use; Compliance with Legal Requirements. The Premises shall be used only
for the purpose of receiving, storing, shipping and selling (but limited to
wholesale sales) products, materials and merchandise made and/or distributed by
Tenant, research and development, office and for such other lawful purposes as
may be incidental thereto (the “Permitted Uses”); provided, however, with
Landlord’s prior written consent, Tenant may also use the Premises for light
manufacturing. Tenant shall not conduct or give notice of any auction,
liquidation, or going out of business sale on the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit waste,
overload the floor or structure of the Premises or subject the Premises to use
that would damage the Premises. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, gas, noise, or vibrations to emanate from the
Premises, or take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with, or endanger Landlord or any tenants of the
Project. Outside storage, including without limitation, storage of trucks and
other vehicles, is prohibited without Landlord’s prior written consent. Tenant,
at its sole expense, shall use and occupy the Premises in compliance with all
laws, including, without limitation, the Americans With Disabilities Act,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the Premises
(collectively, “Legal Requirements”). The Premises shall not be used as a place
of public accommodation under the Americans With Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant’s use or occupation of the Premises,
except as explicitly stated otherwise in this Lease. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler credits. If any increase in the cost of any
insurance on the Premises or the Project is caused by Tenant’s use or occupation
of the Premises, or because Tenant vacates the Premises, then Tenant shall pay
the amount of such increase to Landlord. Any occupation of the Premises by
Tenant prior to the Commencement Date shall be subject to all obligations of
Tenant under this Lease. Notwithstanding anything contained in this Paragraph 3,
relating to compliance with the ADA, Tenant’s obligations thereunder shall
relate only to the interior of the Premises and any changes to the Project that
relate solely to the specific manner of use of the Premises by Tenant, and
Landlord, at its expense, shall make all other additions to or modifications of
the Project required from time to time by the ADA. Notwithstanding anything
contained herein to the contrary, Landlord shall make such modifications as may
be required by order or directive of applicable governmental authority in order
to bring the Premises into compliance with applicable Legal Requirements as of
the Commencement Date without cost or expense to Tenant and without including
such cost or expense as an Operating Expense. Any modifications made by Landlord
that are required by applicable Legal Requirements that become effective after
the Commencement Date that are required as a result of the Tenant’s specific
manner of use of the Premises shall be chargeable to Tenant.
     4. Base Rent. Tenant shall pay Base Rent in the amount set forth in
Addendum 1. The first month’s Base Rent and the first monthly installment of
estimated Operating Expenses (as hereafter defined) shall be due and payable on
the date hereof, and Tenant promises to pay to Landlord in advance, without
demand, deduction or set-off, monthly installments of Base Rent on or before the
first day of each calendar month succeeding the Commencement Date. Payments of
Base Rent for any fractional calendar month shall be prorated based upon a
thirty (30) day month. All payments required to be made by Tenant to Landlord
hereunder (or to such other party as Landlord may from time to time specify in
writing) shall be made by Electronic Fund Transfer (“EFT”) of immediately
available federal funds before 11:00 a.m., Eastern Time, at such place, within
the continental United States, as Landlord may from time to time designate to
Tenant in writing at least five (5) business days in advance. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except as
may be expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent or of Operating Expenses beyond 5 days after the due
date thereof, and after notice as provided below, Tenant shall pay to Landlord
on demand a late charge equal to 5 percent of such delinquent sum. Tenant shall
not be obligated to pay the late charge until Landlord has given Tenant 5 days
written notice of the delinquent payment (which may be given at any time during
the delinquency); provided, however, that such notice shall not be required more
than twice in any 12-month period. The provision for such late charge shall be
in addition to all of Landlord’s other rights and remedies hereunder or at law
and shall not be construed as a penalty or as limiting Landlord’s remedies in
any manner.
     5. Security Deposit. Intentionally Omitted.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

2.



--------------------------------------------------------------------------------



 



     6. Operating Expense Payments. During each month of the Lease Term, on the
same date that Base Rent is due, Tenant shall pay Landlord an amount equal to
1/12 of the annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Operating Expenses for the Project.
Payments thereof for any fractional calendar month shall be prorated. The term
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance, and operation of the Project including,
but not limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, roofs (including
the roof membrane), alleys, and driveways, mowing, landscaping, exterior
painting, utility lines, heating, ventilation and air conditioning systems,
lighting, electrical systems and other mechanical and building systems; amounts
paid to contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of any association
to which the Project is subject; property management fees payable to a property
manager, including any affiliate of Landlord, or if there is no property
manager, an administration fee, in each of the foregoing circumstances not more
than three percent (3%) of gross receipts payable to Landlord; security
services, if any; trash collection, sweeping and removal; and additions or
alterations made by Landlord to the Project or the Building in order to comply
with Legal Requirements coming into effect on or after the Commencement Date
(other than those expressly required herein to be made by Tenant or by Landlord)
or that are appropriate to the continued operation of the Project or the
Building for any Permitted Use. Notwithstanding anything to the contrary
contained in this Lease, the cost of additions or alterations that are required
to be capitalized for federal income tax purposes shall be amortized on a
straight line basis over a period equal to the useful life thereof for federal
income tax (except that (i) the costs of any new roofing shall be amortized on a
straight-line basis over twenty (20) years and (ii) the costs of any capital
improvements to the HVAC systems shall be amortized on a straight line basis
over ten (10) years), and only the monthly prorated portion of such amortized
amount as is allocable to each month of the balance of the Term shall be
included in the definition of Operating Expenses and charged to Tenant.
               Notwithstanding the foregoing, Operating Expenses shall not
include (1) the costs of repair to Building or the Project and other costs and
expenses to the extent that Landlord is actually reimbursed by insurance or
warranty proceeds; (2) the costs of marketing or advertising, real estate
brokerage and leasing commissions and legal fees incurred in negotiating and
preparing lease documents related to Building or the Project; (3) the cost of
altering, improving or renovating space in Building or the Project which is not
common area and does not serve the Building or the Project as a whole or tenants
generally and costs, including the installation of tenant, or other occupants;
(4) the cost of utilities, special services and other benefits (including but
not limited to after-hours HVAC, supplemental condenser water, etc.) provided to
any one tenant of Building or the Project but not generally provided to all
tenants of Building or the Project; (5) improvements made for tenants or other
occupants in Building or the Project or incurred in renovating or otherwise
improving, decorating, painting, or redecorating vacant space for tenants or
other occupants of Building or the Project; (6) depreciation charges, except as
otherwise stated hereinabove; (7) principal, interest, points and fees on debt
or amortization payments on any real property mortgages or deeds of trust;
(8) ground rental payments; (9) expenses (including legal fees and related
costs) incurred in enforcing obligations of tenants of Building or the Project;
(10) costs paid to Landlord or to affiliates of Landlord for services in
Building or the Project to the extent the same materially exceed market rates
for such services; (11) costs, other than those incurred in ordinary
maintenance, for sculpture, paintings or other objects of art; (12) costs of
correcting defects in any portion of Building or the Project due to faulty
design or construction (other than by Tenant); (13) salaries and other
compensation of executive officers of the managing agent of Building or the
Project senior to Building or the Project manager; (14) costs incurred in
connection with upgrading Building or the Project to comply with the current
interpretation of disability, life, fire and safety codes, ordinances, statutes,
or other laws in effect prior to the Commencement Date, including, without
limitation, the Americans With Disabilities Act and Environmental Requirements
provided such compliance is not necessitated by Tenant’s occupancy of the
Building or Project; (15) interest, fines or penalties assessed as a result of
Landlord’s failure to make payments in a timely manner unless such failure is
commercially reasonable under the circumstances; (16) the cost of any political
or charitable donations or contributions; (17) electric power costs for which
any tenant directly contracts with the local public service company; (18) any
reserve for future Building or Project repair or replacement or any contingency
fund; (19) costs associated with the operation of the business of the
corporation which constitutes Landlord, as the same are distinguished from the
costs of operation of Building or the Project, including corporate accounting
and legal matters; (20) costs of defending any lawsuits with any mortgagee
(except as the actions of Tenant may be the issue); (21) costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in Building or the Project; or (22) costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes respecting Landlord other than in connection with
Building operations.
          Landlord shall provide Tenant Landlord’s itemized year-end common area
maintenance reconciliation report within 90 days following the final day of the
calendar year, and upon Tenant’s written request therefor (the “Back-up
Requests”) (delivered to Landlord within 60 days of Tenant’s receipt of the
reconciliation), copies of any invoices or back-up materials for the charges
contained in the reconciliation. In the event of a dispute as to the proper
allocation of any charges contained in the reconciliation, Landlord and Tenant
shall use commercially reasonable efforts to resolve such dispute in an
equitable manner within thirty days following the date of Tenant’s Back-up
Request. In the event of a dispute as to the proper allocation of any charges
contained in the reconciliation report, Landlord and Tenant shall use
commercially reasonable efforts to resolve such dispute in an equitable manner
for a period of 60 days. If Landlord and Tenant are still unable to resolve the
dispute within 60 days despite their commercially reasonable efforts to do so,
and Tenant has a reasonable belief that the Operating Expense reconciliation
report contains inaccurate charges, Tenant, at its sole cost and expense, shall
have the right, during reasonable business hours and not more frequently than
once during any calendar year, either itself or through its accountants or other
authorized representatives (and provided that such accountant or representative
is not compensated by Tenant on a contingency or similar basis), to examine any
documents evidencing such costs and expenses for that current year. Landlord and
Tenant shall work in good faith to schedule a time and date for such
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

3.



--------------------------------------------------------------------------------



 



document examination which shall be acceptable to both parties. Tenant shall
keep any information gained from such examination confidential and shall not
disclose it to any other party, except as required by law. If requested by
Landlord, Tenant shall require its accountant or representative conducting the
examination to sign a confidentiality agreement as a condition of Landlord
making Landlord’s records available for inspection. If Tenant’s total payments
of Operating Expenses for any year are less than Tenant’s Proportionate Share of
actual Operating Expenses for such year, then Tenant shall pay the difference to
Landlord within 30 days after demand, and if more, then Landlord shall retain
such excess and credit it against Tenant’s next payments or, if the Term has
expired, return any such excess to Tenant within 30 days following the end of
the Term. For purposes of calculating Tenant’s Proportionate Share of Operating
Expenses, a year shall mean a calendar year except the first year, which shall
begin on the Commencement Date, and the last year, which shall end on the
expiration of this Lease. With respect to Operating Expenses which Landlord
allocates to the entire Project, Tenant’s “Proportionate Share” shall be the
percentage set forth on the first page of this Lease as Tenant’s Proportionate
Share of the Project as reasonably adjusted by Landlord in the future for
changes in the physical size of the Premises or the Project upon reasonable
notice to Tenant; and, with respect to Operating Expenses which Landlord
allocates only to the Building, Tenant’s “Proportionate Share” shall be the
percentage set forth on the first page of this Lease as Tenant’s Proportionate
Share of the Building as reasonably adjusted by Landlord in the future for
changes in the physical size of the Premises or the Building upon reasonable
notice to Tenant. Landlord may equitably increase Tenant’s Proportionate Share
for any item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Project or Building that includes the Premises or that varies with occupancy or
use. The estimated Operating Expenses for the Premises set forth on the first
page of this Lease are only estimates, and Landlord makes no guaranty or
warranty that such estimates will be accurate.
     7. Utilities. Tenant shall pay for all water, gas, electricity, heat,
light, power, telephone, sewer, sprinkler services, refuse and trash collection,
and other utilities and services used on the Premises, all maintenance charges
for utilities, and any storm sewer charges or other similar charges for
utilities imposed by any governmental entity or utility provider, together with
any taxes, penalties, surcharges or the like pertaining to Tenant’s use of the
Premises. Landlord may cause at Tenant’s expense any utilities to be separately
metered or charged directly to Tenant by the provider. Tenant shall pay its
share of all charges for jointly metered utilities based upon consumption, as
reasonably determined by Landlord. No interruption or failure of utilities shall
result in the termination of this Lease or the abatement of rent except as
provided below. Tenant agrees to limit use of water and sewer for normal
restroom and kitchen use. In the event that such interruption or cessation of
utilities from a cause within the Landlord’s reasonable control continues beyond
three (3) business days from the date of such interruption or cessation, then
the rent under this Lease will abate, commencing on the third (3rd) business day
the Premises remain untenantable, and continuing until the date on which the
utilities are restored and the Premises are again tenantable. No abatement of
rentals as hereinabove described will apply in the event such interruption of
utilities is the result of Tenant’s alterations to the Premises, or any
negligent act or omission of Tenant, its agents, employees or contractors, or
any cause other than the negligent or willful act or omission of Landlord or its
employees, agents or contractors.
     8. Taxes. Landlord shall pay all taxes, assessments and governmental
charges (collectively referred to as “Taxes”) that accrue against the Project
during the Lease Term, which shall be included as part of the Operating Expenses
charged to Tenant. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens thereof. All capital
levies or other taxes assessed or imposed on Landlord upon the rents payable to
Landlord under this Lease and any excise, transaction, sales or privilege tax,
assessment, levy or charge measured by or based, in whole or in part, upon such
rents from the Premises and/or the Project or any portion thereof shall be paid
by Tenant to Landlord monthly in estimated installments or upon demand, at the
option of Landlord, as additional rent; provided, however, in no event shall
Tenant be liable for any net income taxes imposed on Landlord unless such net
income taxes are in substitution for any Taxes payable hereunder. Taxes shall
not include any franchise taxes, capital stock, inheritance, estate, gift, or
any other taxes imposed upon or measured by Landlord’s gross income or profits,
unless the same shall be imposed in lieu of real estate taxes or other ad
valorem taxes. If any such tax or excise is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.
     9. Insurance. Landlord shall maintain all risk property insurance covering
the full replacement cost of the Building. Landlord may, but is not obligated
to, maintain such other insurance and additional coverages as it may deem
necessary, including, but not limited to, commercial liability insurance and
rent loss insurance. All such insurance shall be included as part of the
Operating Expenses charged to Tenant. The Project or Building may be included in
a blanket policy (in which case the cost of such insurance allocable to the
Project or Building will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises upon reasonable notice to Tenant.
               Tenant, at its expense, shall maintain during the Lease Term: all
risk property insurance covering the full replacement cost of all property and
improvements installed or placed in the Premises by Tenant at Tenant’s expense;
worker’s compensation insurance with no less than the minimum limits required by
law; employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises. Landlord may from time to time require reasonable increases in any
such limits. The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

4.



--------------------------------------------------------------------------------



 



insurance companies which are reasonably acceptable to Landlord, not be
cancelable unless 30 days’ prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Such policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the Lease Term and upon each renewal of
said insurance.
               The all risk property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Landlord and its agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption and losses occasioned thereby sustained
by Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Landlord or its agents, employees or
contractors.
     10. Landlord’s Repairs. Landlord shall maintain, at its expense, the
structural soundness of the roof, foundation, and exterior walls of the Building
in good repair, reasonable wear and tear and damages caused by Tenant, its
agents and contractors excluded. The term “walls” as used in this Paragraph 10
shall not include windows, glass or plate glass, doors or overhead doors,
special store fronts, dock bumpers, dock plates or levelers, or office entries.
Tenant shall promptly give Landlord written notice of any repair required by
Landlord pursuant to this Paragraph 10, after which Landlord shall have a
reasonable opportunity to repair.
     11. Tenant’s Repairs. Landlord, at Tenant’s expense as provided in
Paragraph 6, shall maintain in good repair and condition the parking areas and
other common areas of the Building, including, but not limited to driveways,
alleys, landscape and grounds surrounding the Premises. Subject to Landlord’s
obligation in Paragraph 10 and subject to Paragraphs 2, 9 and 15, Tenant, at its
expense, shall repair (when repair is no longer reasonable), replace and
maintain in good condition all portions of the Premises and all areas,
improvements and systems exclusively serving the Premises including, without
limitation, dock and loading areas, truck doors, plumbing, water and sewer lines
up to points of common connection, fire sprinklers and fire protection systems,
entries, doors, ceilings, windows, interior walls, and the interior side of
demising walls, and heating, ventilation and air conditioning systems. Such
repair and replacements include capital expenditures and repairs whose benefit
may extend beyond the Term, and such capital expenditures and repairs shall be
fully amortized in accordance with the Formula (defined hereafter) over the
remainder of the Lease Term, without regard to any extension or renewal option
not then exercised. The “Formula” shall mean that number, the numerator of which
shall be the number of months of the Lease Term remaining after the replacement
of any such capital expenditures, and the denominator of which shall be the
amortization period (in months) equal to the useful life thereof for federal
income tax purposes. Landlord shall pay for such capital expenditures and
repairs and Tenant shall reimburse Landlord for its amortized share of same
(determined as hereinabove set forth) in equal monthly installments in the same
manner as the payment by Tenant to Landlord of the Operating Expenses. Heating,
ventilation and air conditioning systems and other mechanical and building
systems serving the Premises shall be maintained at Tenant’s expense pursuant to
maintenance service contracts entered into by Tenant or, at Landlord’s election,
by Landlord. The scope of services and contractors under such maintenance
contracts shall be reasonably approved by Landlord. If Tenant fails to perform
any repair or replacement for which it is responsible under this Lease within
thirty days following Landlord’s written demand to Tenant to perform, Landlord
may perform such work and be reimbursed by Tenant within 30 days after demand
therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost of any
repair or replacement to any part of the Building or Project that results from
damage caused by Tenant, its agents, contractors, or invitees and any repair
that benefits only the Premises.
     12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions,
or improvements made by or on behalf of Tenant to the Premises with a value of
less than $50,000 and that do not involve structural alterations (“Cosmetic
Alterations”) may be performed without Landlord’s consent. Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises with a
cumulative value of $50,000 or greater, or that involve structural alterations
(“Tenant-Made Alterations”), shall be subject to Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed,
provided that such Tenant-Made Alteration does not materially affect the
structure or the roof of the Building, or modify the utility systems of the
Project. Tenant shall cause, at its expense, all Cosmetic Alterations and
Tenant-Made Alterations to comply with insurance requirements and with Legal
Requirements and shall construct at its expense any alteration or modification
required by Legal Requirements as a result of any Cosmetic Alterations and/or
Tenant-Made Alterations. All Cosmetic Alterations and Tenant-Made Alterations
shall be constructed in a good and workmanlike manner by contractors reasonably
acceptable to Landlord and only good grades of materials shall be used. All
plans and specifications for any Tenant-Made Alterations shall be submitted to
Landlord for its approval and plans and specifications shall be submitted to
Landlord for Cosmetic Alterations for Landlord’s records. Landlord may monitor
construction of the Tenant-Made Alterations. Tenant shall reimburse Landlord for
its reasonable costs in reviewing plans and specifications and in monitoring
construction of Tenant-Made Alterations. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with Legal Requirements. Tenant shall provide Landlord with
the identities and mailing addresses of all persons performing work or supplying
materials, prior to beginning construction of Tenant-Made Alterations, and
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall furnish security or make other
arrangements satisfactory to Landlord to assure payment for the completion of
all Tenant-Made Alterations free and clear of liens and shall
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

5.



--------------------------------------------------------------------------------



 



provide certificates of insurance for worker’s compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Tenant-Made Alterations or Cosmetic
Alterations, Tenant shall deliver to Landlord sworn statements setting forth the
names of all contractors and subcontractors who did work on the Tenant-Made
Alterations and final lien waivers from all such contractors and subcontractors.
Upon surrender of the Premises, all Cosmetic Alterations, Tenant-Made
Alterations, and any other leasehold improvements constructed by Landlord or
Tenant shall be removed from the Premises, at Tenant’s expense except as
otherwise provided in this Paragraph 12. Notwithstanding anything contained
herein to the contrary, upon Tenant’s written request, Landlord shall provide
Tenant, at the time of Tenant’s request for approval of Tenant-Made Alterations,
or at anytime upon written request from Tenant in regards to Cosmetic
Alterations, a list of which Tenant-Made Alterations or Cosmetic Alterations
Landlord will require Tenant to remove upon surrender of the Premises.
               Addendum 2 describes Landlord’s obligations to construct, and to
contribute to the costs and expenses of construction of, the Initial
Improvements (as defined therein).
               Tenant, at its own cost and expense and without Landlord’s prior
approval, may erect such shelves, bins, machinery and trade fixtures
(collectively “Trade Fixtures”) in the ordinary course of its business provided
that such items do not alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without injury to the
Premises, and the construction, erection, and installation thereof complies with
all Legal Requirements and with Landlord’s requirements set forth above. Tenant
shall remove its Trade Fixtures and shall repair any damage caused by such
removal.
     13. Signs. Tenant shall not make any changes to the exterior of the
Premises, install any exterior lights, decorations, balloons, flags, pennants,
banners, or painting, or erect or install any signs, windows or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises, without Landlord’s prior written consent. Upon
surrender or vacation of the Premises, Tenant shall have removed all signs and
repair, paint, and/or replace the building facia surface to which its signs are
attached. Tenant shall obtain all applicable governmental permits and approvals
for sign and exterior treatments. All signs, decorations, advertising media,
blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord’s
approval and conform in all respects to Landlord’s requirements.
     14. Parking. Tenant shall have the non-exclusive use to 50 parking spaces
at the Project on an unreserved basis. Tenant shall be entitled to park in
common with other tenants of the Project in those areas designated for
non-reserved parking. Landlord may allocate parking spaces among Tenant and
other tenants in the Project if Landlord determines that such parking facilities
are becoming crowded. Landlord shall not be responsible for enforcing Tenant’s
parking rights against any third parties.
     15. Restoration. If at any time during the Lease Term the Premises are
damaged by a fire or other casualty, Landlord shall notify Tenant within 60 days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises. If the restoration time is estimated to exceed
6 months, either Landlord or Tenant may elect to terminate this Lease upon
notice to the other party given no later than 30 days after Landlord’s notice.
If neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
receipt of sufficient insurance proceeds, reasonable delays arising from the
collection of insurance proceeds or delays from Force Majeure events. Tenant at
Tenant’s expense shall promptly perform, subject to receipt of sufficient
insurance proceeds, delays arising from the collection of insurance proceeds, or
delays from Force Majeure events, all repairs or restoration not required to be
done by Landlord and shall promptly re-enter the Premises and commence doing
business in accordance with this Lease. Notwithstanding the foregoing, either
party may terminate this Lease if the Premises are damaged during the last year
of the Lease Term and Landlord reasonably estimates that it will take more than
one month to repair such damage. Base Rent and Operating Expenses shall be
abated for the period of repair and restoration in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises. Such abatement shall be the sole remedy of Tenant, and except
as provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss. Notwithstanding the terms and conditions of this
Paragraph 15, if the Premises are not restored by Landlord within 6 months of
the date of casualty (subject to Force Majeure and Tenant-caused delays), Tenant
may terminate the Lease upon thirty (30) days written notice to Landlord;
provided, however, if Landlord completes the restoration in said thirty (30) day
notice period, Tenant’s notice of termination shall be null and void and this
Lease shall continue in full force and effect. Notwithstanding the foregoing, if
the Premises are not restored by Landlord within 9 months of the date of
casualty for any reason whatsoever other than Tenant-caused delays, Tenant may
terminate the Lease upon thirty (30) days written notice to Landlord; provided,
however, if Landlord completes the restoration in said thirty (30) day notice
period, Tenant’s notice of termination shall be null and void and this Lease
shall continue in full force and effect.
     16. Condemnation. If any part of the Premises or the Project should be
taken for any public or quasi-public use under governmental law, ordinance, or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and the Taking would prevent or materially
interfere with Tenant’s use of the Premises (including interference for a Taking
of the parking servicing the Premises) in Tenant’s reasonable judgment or in
Landlord’s judgment would materially interfere with or impair its ownership or
operation of the Project, then upon written notice by the applicable party this
Lease shall terminate and all rent shall be apportioned as of said date. If part
of the Premises shall be Taken, and this Lease is not terminated as provided
above, all rent payable hereunder during the unexpired Lease Term shall be
reduced to such extent as may be fair and reasonable under the circumstances. In
the event of any such Taking, Landlord shall be entitled to receive the entire
price or award from any such Taking without any payment to Tenant, and Tenant
hereby assigns to Landlord
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

6.



--------------------------------------------------------------------------------



 



Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.
     17. Assignment and Subletting. Without Landlord’s prior written consent,
which Landlord shall not unreasonably withhold, condition or delay, Tenant shall
not assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge, or hypothecate its leasehold interest or grant any concession or license
within the Premises and any attempt to do any of the foregoing shall be void and
of no effect. For purposes of this paragraph, a transfer of the ownership
interests controlling Tenant shall be deemed an assignment of this Lease unless
such ownership interests are publicly traded. Notwithstanding the above, Tenant
may assign or sublet the Premises, or any part thereof, to any entity
controlling Tenant, controlled by Tenant or under common control with Tenant (a
“Tenant Affiliate”), without the prior written consent of Landlord (each a
“Permitted Transfer”). Tenant shall reimburse Landlord for all of Landlord’s
reasonable out-of-pocket expenses in connection with any assignment or sublease.
Upon Landlord’s receipt of Tenant’s written notice of a desire to assign the
Lease or sublet more than 90% of the Premises for 90% or more of the remainder
of the Term, or any part thereof (other than to a Tenant Affiliate), Landlord
may, by giving written notice to Tenant within 10 days after receipt of Tenant’s
notice, terminate this Lease with respect to the space described in Tenant’s
notice, as of the date specified in Tenant’s notice for the commencement of the
proposed assignment or sublease. If Landlord so terminates the Lease, Landlord
may enter into a lease directly with the proposed sublessee or assignee. Tenant
may withdraw its notice to sublease or assign by notifying Landlord within 10
days after Landlord has given Tenant notice of such termination, in which case
the Lease shall not terminate but shall continue.
               It shall be reasonable for the Landlord to withhold its consent
to any assignment or sublease in any of the following instances: (i) an Event of
Default has occurred and is continuing that would not be cured upon the proposed
sublease or assignment; (ii) the assignee or sublessee does not have a net worth
calculated according to generally accepted accounting principles at least equal
to at the time it executed the Lease; (iii) the intended use of the Premises by
the assignee or sublessee is not reasonably satisfactory to Landlord; (iv) the
intended use of the Premises by the assignee or sublessee would materially
increase the pedestrian or vehicular traffic to the Premises or the Project;
(v) occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate an agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters; (vi) the
identity or business reputation of the assignee or sublessee will, in the good
faith judgment of Landlord, tend to damage the goodwill or reputation of the
Project; (vii) the assignment or sublet is to another tenant in the Project and
is at rates which are below those charged by Landlord for comparable space in
the Project provided Landlord has sufficient space in the Project to reasonably
meet such tenant’s requirements; (viii) in the case of a sublease, the subtenant
has not acknowledged that the Lease controls over any inconsistent provision in
the sublease; or (ix) the proposed assignee or sublessee is a governmental
agency. Tenant and Landlord acknowledge that each of the foregoing criteria are
reasonable as of the date of execution of this Lease. The foregoing criteria
shall not exclude any other reasonable basis for Landlord to refuse its consent
to such assignment or sublease. Any approved assignment or sublease shall be
expressly subject to the terms and conditions of this Lease. Tenant shall
provide to Landlord all information concerning the assignee or sublessee as
Landlord may reasonably request.
               Notwithstanding any assignment or subletting, Tenant and any
guarantor or surety of Tenant’s obligations under this Lease shall at all times
remain fully responsible and liable for the payment of the rent and for
compliance with all of Tenant’s other obligations under this Lease (regardless
of whether Landlord’s approval has been obtained for any such assignments or
sublettings). In the event that the rent due and payable by a sublessee or
assignee (or a combination of the rental payable under such sublease or
assignment plus any bonus or other consideration therefor or incident thereto)
exceeds the rental payable under this Lease, then Tenant shall be bound and
obligated to pay Landlord as additional rent hereunder 50% of such excess rental
and other excess consideration within 10 days following receipt thereof by
Tenant (after deducting the costs and expenses of tenant improvements,
reasonable brokerage fees, and reasonable attorney’s fees, amortized over the
remaining Term).
               If this Lease is assigned or if the Premises is subleased
(whether in whole or in part) or in the event of the mortgage, pledge, or
hypothecation of Tenant’s leasehold interest or grant of any concession or
license within the Premises or if the Premises be occupied in whole or in part
by anyone other than Tenant, then upon a default by Tenant hereunder Landlord
may collect rent from the assignee, sublessee, mortgagee, pledgee, party to whom
the leasehold interest was hypothecated, concessionee or licensee or other
occupant and, except to the extent set forth in the preceding paragraph, apply
the amount collected to the next rent payable hereunder; and all such rentals
collected by Tenant shall be held in trust for Landlord and immediately
forwarded to Landlord. No such transaction or collection of rent or application
thereof by Landlord, however, shall be deemed a waiver of these provisions or a
release of Tenant from the further performance by Tenant of its covenants,
duties, or obligations hereunder.
     18. Indemnification. Except for the willful misconduct and/or negligence of
Landlord, its agents, employees or contractors, and to the extent permitted by
law, Tenant agrees to indemnify, defend and hold harmless Landlord, and
Landlord’s agents, employees and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys’ fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from the use and occupancy of the Premises or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises or due to any other act or omission of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents. The furnishing of
insurance required hereunder shall not be deemed to limit Tenant’s obligations
under this Paragraph 18.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

7.



--------------------------------------------------------------------------------



 



     19. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time, upon reasonable prior
notice, to inspect the Premises and to make such repairs as may be required or
permitted pursuant to this Lease and for any other business purpose. Landlord
and Landlord’s representatives may enter the Premises during business hours for
the purpose of showing the Premises to prospective purchasers and, during the
last nine months of the Lease Term, to prospective tenants. Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale. Landlord may grant easements, make public
dedications, designate common areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially interferes with Tenant’s use or occupancy of the Premises. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.
     20. Quiet Enjoyment. If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.
     21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted. Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises. Notwithstanding the provisions of this
Paragraph 21, Tenant shall not be obligated to remove any or all of the Initial
Improvements to the Premises constructed by Landlord pursuant to the
Construction Addendum attached to this Lease, nor any Tenant-Made Alterations
constructed by or for the benefit of Tenant during the Lease Term, provided that
in connection with the approval of the plans and specifications for such
Tenant-Made Alterations, Tenant specifically requested and obtained in writing
the agreement of Landlord that such Tenant-Made Alterations would not be
required to be removed upon the expiration or termination of this Lease.
     22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises. For purposes of this Paragraph 22, “possession of the Premises” shall
continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.
     23. Events of Default. Each of the following events shall be an event of
default (“Event of Default”) by Tenant under this Lease:
     (i) Tenant shall fail to pay any installment of Base Rent or any other
payment required herein when due, and such failure shall continue for a period
of 5 days from the date such payment was due.
     (ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder
shall (A) make a general assignment for the benefit of creditors; (B) commence
any case, proceeding or other action seeking to have an order for relief entered
on its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts or seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or of any substantial part
of its property (collectively a “proceeding for relief”); (C) become the subject
of any proceeding for relief which is not dismissed within 60 days of its filing
or entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or
surety is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).
     (iii) Any insurance required to be maintained by Tenant pursuant to this
Lease shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease. Tenant’s
reduction or material change of insurance shall not constitute an Event of
Default until such reduction or material change of insurance shall continue for
a period of 5 days after Landlord shall have given Tenant written notice of such
default. In no event shall such cure period apply to any cancellation,
termination, or expiration of Tenant’s insurance coverage required under this
Lease.
     (iv) Tenant shall fail to occupy or shall vacate the Premises or shall fail
to continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease; provided however, that Tenant’s failure to occupy or Tenant’s vacating of
the Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

8.



--------------------------------------------------------------------------------



 



makes arrangements to (a) insure that Tenant’s insurance for the Premises will
not be voided or cancelled with respect to the Premises as a result of such
vacancy, (b) insure that the Premises are secured and not subject to vandalism,
and (c) insure that the Premises will be properly maintained after such
vacation.
     (v) There shall occur any assignment, subleasing or other transfer of
Tenant’s interest in or with respect to this Lease except as otherwise permitted
in this Lease.
     (vi) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 30 days after Tenant’s receipt of notice of any
such lien or encumbrance is filed against the Premises.
     (vii) Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default
(unless such performance will, due to the nature of the obligations, require a
period of time in excess of 30 days, then after such period of time as is
reasonably necessary provided Tenant diligently and continuously pursues such
cure).
     24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so
long as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.
               Except as otherwise provided in the next paragraph, if Tenant
breaches this Lease and abandons the Premises prior to the end of the term
hereof, or if Tenant’s right to possession is terminated by Landlord because of
an Event of Default by Tenant under this Lease, this Lease shall terminate. Upon
such termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; (iii) the worth at the time of the award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom. As used herein, the following terms are defined: (a) the “worth at
the time of award” of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 18 percent per annum or the
maximum lawful rate. The “worth at the time of award” of the amount referred to
in Section (iii) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent;
(b) the “time of award” as used in clauses (i), (ii), and (iii) above is the
date on which judgment is entered by a court of competent jurisdiction; (c) The
“reasonable value” of the amount referred to in clause (ii) above is computed by
determining the mathematical product of (1) the “reasonable annual rental value”
(as defined herein) and (2) the number of years, including fractional parts
thereof, between the date of termination and the time of award. The “reasonable
value” of the amount referred to in clause (iii) is computed by determining the
mathematical product of (1) the annual Base Rent and other charges under this
Lease and (2) the number of years including fractional parts thereof remaining
in the balance of the term of this Lease after the time of award.
               Even though Tenant has breached this Lease and abandoned the
Premises, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession, and Landlord may enforce all its rights
and remedies under this Lease, including the right to recover rent as it becomes
due. This remedy is intended to be the remedy described in California Civil Code
Section 1951.4 and the following provision from such Civil Code Section is
hereby repeated: “The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations).” Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.
               Exercise by Landlord of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Premises and/or a termination of this Lease by Landlord,
whether by agreement or by operation of law, it being understood that such
surrender and/or termination can be effected only by the written agreement of
Landlord and Tenant. Any law, usage, or custom to the contrary notwithstanding,
Landlord shall have the right at all times to enforce the provisions of this
Lease in strict accordance with the terms hereof; and the failure of Landlord at
any time to enforce its rights under this Lease strictly in accordance with same
shall not be construed as having created a custom in any way or manner contrary
to the specific terms, provisions, and covenants of this Lease or as having
modified the same. Tenant and Landlord further agree that forbearance or waiver
by Landlord to enforce its rights pursuant to this Lease or at law or in equity,
shall not be a waiver of Landlord’s right to enforce one or more of its rights
in connection with any subsequent default. A receipt by Landlord of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

9.



--------------------------------------------------------------------------------



 



deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord. To the greatest extent permitted by law, Tenant waives all
right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge. The terms “enter,” “re-enter,” “entry” or
“re-entry,” as used in this Lease, are not restricted to their technical legal
meanings. Any reletting of the Premises shall be on such terms and conditions as
Landlord in its sole discretion may determine (including without limitation a
term different than the remaining Lease Term, rental concessions, alterations
and repair of the Premises, lease of less than the entire Premises to any tenant
and leasing any or all other portions of the Project before reletting the
Premises). Landlord shall not be liable, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting.
     25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder. All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter. The term “Landlord” in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership. Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.
     26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
     27. Subordination. This Lease and Tenant’s interest and rights hereunder
are and shall be subject and subordinate at all times to the lien of any
mortgage, now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees,
at the election of the holder of any such mortgage, to attorn to any such
holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder. Tenant hereby appoints Landlord attorney
in fact for Tenant irrevocably (such power of attorney being coupled with an
interest) to execute, acknowledge and deliver any such instrument and
instruments for and in the name of the Tenant and to cause any such instrument
to be recorded. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder.
The term “mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “holder” of a mortgage shall be deemed to include the beneficiary under a
deed of trust. Notwithstanding anything to the contrary in this Lease, this
Lease and Tenant’s interest in the Premises shall not be subordinate to any
mortgage or deed of trust on the Project, and Tenant shall not be obligated to
execute an instrument subordinating this Lease or Tenant’s interest in the
Premises to any mortgage or deed of trust on the Project, unless concurrently
with such subordination the holder of such mortgage or deed of trust agrees in
such instrument of subordination not to disturb Tenant’s possession of the
Premises (so long as no default exists under the Lease beyond any applicable
cure period) in the event such holder acquires title to the Premises through
foreclosure, deed in lieu of foreclosure or otherwise.
               Notwithstanding the preceding provisions of this Paragraph 27,
this Lease and Tenant’s interest in the Premises shall not be subordinate to any
future mortgage or deed of trust on the Project, and Tenant shall not be
obligated to execute an instrument subordinating this Lease or Tenant’s interest
in the Premises to any future mortgage or deed of trust on the Project, unless
concurrently with such subordination the holder of such mortgage or deed of
trust agrees in such instrument of subordination not to disturb Tenant’s
possession of the Premises (so long as no default exists under the Lease) in the
event such holder acquires title to the Premises through foreclosure, deed in
lieu of foreclosure or otherwise.
     28. Mechanic’s Liens. Tenant has no express or implied authority to create
or place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease, except
to the extent they are caused by Landlord’s negligence or willful misconduct.
Tenant shall give Landlord immediate written notice of the placing of any lien
or encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 30 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

10.



--------------------------------------------------------------------------------



 



prevents foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 30 day period.
     29. Estoppel Certificates. Tenant agrees, from time to time, within 10
business days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant’s obligations to timely
deliver an estoppel certificate. Tenant hereby irrevocably appoints Landlord as
its attorney in fact to execute on its behalf and in its name any such estoppel
certificate if Tenant fails to execute and deliver the estoppel certificate
within 10 days after Landlord’s written request thereof.
     30. Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in de minimus quantities for ordinary cleaning and
office purposes, Tenant shall not permit or cause any party to bring any
Hazardous Material upon the Premises or transport, store, use, generate,
manufacture or release any Hazardous Material in or about the Premises without
Landlord’s prior written consent. Tenant, at its sole cost and expense, shall
operate its business in the Premises in strict compliance with all Environmental
Requirements and shall remediate in a manner satisfactory to Landlord any
Hazardous Materials released on or from the Project by Tenant, its agents,
employees, contractors, subtenants or invitees. Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.
               Tenant shall indemnify, defend, and hold Landlord harmless from
and against any and all losses (including, without limitation, diminution in
value of the Premises or the Project and loss of rental income from the
Project), claims, demands, actions, suits, damages (including, without
limitation, punitive damages), expenses (including, without limitation,
remediation, removal, repair, corrective action, or cleanup expenses), and costs
(including, without limitation, actual attorneys’ fees, consultant fees or
expert fees and including, without limitation, removal or management of any
asbestos brought into the property or disturbed in breach of the requirements of
this Paragraph 30, regardless of whether such removal or management is required
by law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials for which Tenant is
obligated to remediate as provided above or any other breach of the requirements
under this Paragraph 30 by Tenant, its agents, employees, contractors,
subtenants, assignees or invitees, regardless of whether Tenant had knowledge of
such noncompliance. The obligations of Tenant under this Paragraph 30 shall
survive any termination of this Lease.
               Landlord shall have access to, and a right to perform inspections
and tests of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord’s
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s operations. Such
inspections and tests shall be conducted at Landlord’s expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the reasonable
cost of such inspection and tests. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights that Landlord holds
against Tenant.
               Notwithstanding anything to the contrary in this Paragraph 30,
Tenant shall have no liability of any kind to Landlord as to Hazardous Materials
existing on the Premises prior to Tenant’s occupancy of the Premises or as to
Hazardous Materials caused or permitted by (i) Landlord, its agents, employees,
contractors or invitees; or (ii) any other tenants in the Project or their
agents, employees, contractors, subtenants, assignees or invitees; or (iii) any
other person or entity located outside of the Premises or the Project
(including, without limitation, migration of Hazardous Materials caused by any
person or entity, other than Tenant, its agents, employees, contractors,
assignees, subtenants or invitees).
     31. Rules and Regulations. Tenant shall, at all times during the Lease Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto.
In the event of any conflict between said rules and regulations and other
provisions of this Lease, the other terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

11.



--------------------------------------------------------------------------------



 



     32. Security Service. Tenant acknowledges and agrees that, while Landlord
may patrol the Project, Landlord is not providing any security services with
respect to the Premises and that Landlord shall not be liable to Tenant for, and
Tenant waives any claim against Landlord with respect to, any loss by theft or
any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.
     33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, enemy or hostile governmental action, civil commotion,
fire or other casualty, and other causes beyond the reasonable control of
Landlord (“Force Majeure”).
     34. Entire Agreement. This Lease constitutes the complete agreement of
Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.
     35. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.
     36. Brokers. Each party represents and warrants to the other that it has
dealt with no broker, agent or other person in connection with this transaction
and that no broker, agent or other person brought about this transaction, other
than the broker, if any, set forth on the first page of this Lease, and each
party agrees to indemnify and hold the other harmless from and against any
claims by any other broker, agent or other person claiming a commission or other
form of compensation by virtue of having dealt with the indemnifying party with
regard to this leasing transaction.
     37. Miscellaneous.
     (a) Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.
     (b) If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.
     (c) All notices required or permitted to be given under this Lease shall be
in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 4545 Airport Way, Denver, Colorado 80239.
Either party may by notice given aforesaid change its address for all subsequent
notices. Except where otherwise expressly provided to the contrary, notice shall
be deemed given upon delivery.
     (d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.
     (e) At Landlord’s request from time to time, but not more than once per
quarter, Tenant shall furnish Landlord with true and complete copies of its most
recent annual and quarterly financial statements prepared by Tenant or Tenant’s
accountants and any other financial information or summaries that Tenant
typically provides to its lenders or shareholders.
     (f) Neither this Lease nor a memorandum of lease shall be filed by or on
behalf of Tenant in any public record. Landlord may prepare and file, and upon
request by Landlord Tenant will execute, a memorandum of lease.
     (g) The normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
     (h) The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.
     (i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
     (j) Any amount not paid by Tenant within 5 days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 15 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

12.



--------------------------------------------------------------------------------



 



applicable law governing the maximum rate or amount of any interest payable on
or in connection with this Lease. If applicable law is ever judicially
interpreted so as to render usurious any interest called for under this Lease,
or contracted for, charged, taken, reserved, or received with respect to this
Lease, then it is Landlord’s and Tenant’s express intent that all excess amounts
theretofore collected by Landlord be credited on the applicable obligation (or,
if the obligation has been or would thereby be paid in full, refunded to
Tenant), and the provisions of this Lease immediately shall be deemed reformed
and the amounts thereafter collectible hereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder.
     (k) Construction and interpretation of this Lease shall be governed by the
laws of the state in which the Project is located, excluding any principles of
conflicts of laws.
     (l) Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.
     (m) All exhibits and addenda attached hereto are hereby incorporated into
this Lease and made a part hereof. In the event of any conflict between such
exhibits or addenda and the terms of this Lease, such exhibits or addenda shall
control.
     (n) In the event either party hereto initiates litigation to enforce the
terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.
     38. Landlord’s Lien/Security Interest. Intentionally Omitted.
     39. Limitation of Liability of Trustees, Shareholders, and Officers of
ProLogis. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under this Lease or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort, or otherwise.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                     
TENANT:
        LANDLORD:      
 
                    Volterra Semiconductor Corporation, a Delaware corporation  
    PROLOGIS, a Maryland real estate investment trust    
 
                   
By:
  /s/ Daniel W. Wark       By:   /s/ W. Scott Lamson    
 
                   
Name:
  Daniel W. Wark       Name:   W. Scott Lamson    
Title:
  V.P. Operations       Title:   Senior Vice President    
 
                    Address:

3839 Spinnaker Ct.
Fremont, CA 94538       Address:

47775 Fremont Blvd
Fremont, CA 94538     (To be revised to the Premises address upon commencement
of lease)                

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

13.



--------------------------------------------------------------------------------



 



Rules and Regulations

1.   The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.   2.   Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.  
3.   Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Project.   4.   Tenant shall not disturb the
occupants of the Project or adjoining buildings by the use of any radio or
musical instrument or by the making of loud or improper noises.   5.   If Tenant
desires telegraphic, telephonic or other electric connections in the Premises,
Landlord or its agent will direct the electrician as to where and how the wires
may be introduced; and, without such direction, no boring or cutting of wires
will be permitted. Any such installation or connection shall be made at Tenant’s
expense.   6.   Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease. The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Project.   7.  
Parking any type of recreational vehicles is specifically prohibited on or about
the Project. Further, parking any type of trucks, trailers or other vehicles in
the Premises is specifically prohibited. Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no “For Sale” or other advertising signs on or about
any parked vehicle. All vehicles shall be parked in the designated parking areas
in conformity with all signs and other markings. All parking will be open
parking, and no reserved parking, numbering or lettering of individual spaces
will be permitted except as specified by Landlord.   8.   Tenant shall maintain
the Premises free from rodents, insects and other pests.   9.   Landlord
reserves the right to exclude or expel from the Project any person who, in the
judgment of Landlord, is intoxicated or under the influence of liquor or drugs
or who shall in any manner do any act in violation of the Rules and Regulations
of the Project.   10.   Tenant shall not cause any unnecessary labor by reason
of Tenant’s carelessness or indifference in the preservation of good order and
cleanliness. Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.   11.  
Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.   12.   Tenant shall not
permit storage outside the Premises, including without limitation, outside
storage of trucks and other vehicles, or dumping of waste or refuse or permit
any harmful materials to be placed in any drainage system or sanitary system in
or about the Premises without Landlord’s prior consent, not to be unreasonably
withheld, conditioned or delayed.   13.   All moveable trash receptacles
provided by the trash disposal firm for the Premises must be kept in the trash
enclosure areas, if any, provided for that purpose.   14.   No auction, public
or private, will be permitted on the Premises or the Project.   15.   No awnings
shall be placed over the windows in the Premises except with the prior written
consent of Landlord.   16.   The Premises shall not be used for lodging,
sleeping or cooking or for any immoral or illegal purposes or for any purpose
other than that specified in the Lease. No gaming devices shall be operated in
the Premises.   17.   Tenant shall ascertain from Landlord the maximum amount of
electrical current which can safely be used in the Premises, taking into account
the capacity of the electrical wiring in the Project and the Premises and the
needs of other tenants, and shall not use more than such safe capacity.
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.
  18.   Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.   19.   Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

14.



--------------------------------------------------------------------------------



 



ADDENDUM 1
BASE RENT ADJUSTMENTS
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
Base Rent shall equal the following amounts for the respective periods set forth
below:

                                          Months   Monthly Base Rent   Expansion
Option Fee   Total Base Rent
01
  to     02     $ 0.00     $ 0.00     $ 0.00 *
03
  to     12     $ 10,573.86     $ 0.00     $ 10,573.86  
13
  to     14     $ 10,573.86     $ 1,768.00 **   $ 12,341.86  
15
  to     24     $ 10,859.64     $ 1,768.00 **   $ 12,627.64  
25
  to     26     $ 10,859.64     $ 3,537.00 **   $ 14,396.64  
27
  to     36     $ 11,288.31     $ 3,537.00 **   $ 14,825.31  
37
  to     38     $ 11,288.31     $ 0.00     $ 11,288.31  
39
  to     50     $ 11,574.09     $ 0.00     $ 11,574.09  
51
  to     62     $ 11,859.87     $ 0.00     $ 11,859.87  

 

*   Tenant shall be responsible for Operating Expenses during free rent period.
  **   Expansion Option fee is payable during months 13 — 36 and is added into
the total Base Rent, as shown above.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

15.



--------------------------------------------------------------------------------



 



ADDENDUM 2
CONSTRUCTION
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     (a) Definition of Initial Improvements. Landlord agrees to furnish or
perform those items of construction and those improvements (the “Initial
Improvements”) specified below, and shall use its best efforts to Substantially
Complete (defined below) the Initial Improvements by August 13, 2007 (the
“Target Date”):
(1) Landlord shall remove all existing data cabling in and to the Premises at
Landlord sole cost and expense.
(2) Landlord shall construct a demising wall as provided in the plans attached
hereto as Exhibit B. Landlord shall pay fifty percent (50%) of the demising wall
costs, at its sole expense (and not as part of the TI Allowance or Tenant’s
Proportionate Share of Operating Expenses), and Tenant shall pay for fifty
percent (50%) of the costs thereof which shall be debited from the TI Allowance.
(3) Landlord shall construct a restroom core in accordance with plans attached
hereto as Exhibit B which shall be at Tenant’s sole costs and expense, the costs
thereof which shall be debited from the TI Allowance.
     Exhibit B shall be replaced by the final approved working drawings, as
approved by the Tenant and Construction Manager, upon completion of such working
drawings.
     (b) The term “Substantially Complete” shall mean that the Initial
Improvements have been completed in good and workmanlike manner (except for
punch list items which do not prevent in any material way the use of the
Premises for the purposes for which they were intended), in compliance with all
Legal Requirements and in compliance with the plans approved by Tenant. The term
“Date of Substantial Completion” shall mean the date upon which the Initial
Improvements are Substantially Complete as determined by the Construction
Manager, as defined below, which may be adjusted as a result of Tenant Caused
Delays as provided below. Landlord shall proceed with and use commercially
reasonable efforts to Substantially Complete the Initial Improvements on or
prior to August 13, 2007 (the “Target Date”) which date may be extended as a
result of Tenant Caused Delays (as defined below) and events of Force Majeure.
If Substantial Completion of the Initial Improvements does not occur on, or
prior to, the date which is 120 days following the Target Date, as may be
extended as provided above, (the “Penalty Date”) Tenant shall have the right to
terminate this Lease by providing Landlord with 30 days prior written notice;
provided if Landlord Substantially Completes the Initial Improvements within
such 30 day period such notice to terminate shall be null and void and the Lease
Term shall continue as provided in the Lease. In the event Tenant, its
employees, agents, or contractors cause construction of such improvements to be
delayed, including by not limited to Tenant change orders, Tenant’s interference
with the construction of the Initial Improvements, delays resulting from
Tenant’s using Landlord’s contractors and/or subcontractors to complete Tenant’s
installations, or Tenant’s failure to promptly respond to Landlord’s request for
approval or to specify details or layouts or other matters (“Tenant Caused
Delays”) the date of Substantial Completion shall be deemed to be the date that,
in the opinion of the construction manager, which shall be a representative of
Permian Builders, (“Construction Manager”) Substantial Completion would have
occurred if such Tenant Caused Delays had not taken place. After the Substantial
Completion of the Initial Improvements Tenant shall, upon demand, execute and
deliver to Landlord a letter of acceptance of delivery of the Premises. In the
event of any dispute as to the Initial Improvements the certificate of the
Construction Manager shall be conclusive absent manifest error.
     (c) Approval of Budget; Changes to the Initial Improvements. Prior to
commencing construction of the Initial Improvements, Landlord shall submit to
Tenant an estimate of the costs associated with Initial Improvement items #2 and
#3 above (the “Budget”). Tenant shall approve or reject the Budget within three
(3) business days following Tenant’s receipt of the Budget. In the event Tenant
fails to approve or reject the Budget within such three (3) business day period,
Tenant shall be deemed to have approved the Budget. In the event Tenant rejects
the Budget within the three (3) business day period, Landlord shall work with
the contractor to reprice the Budget (the “Updated Budget”) and Landlord shall
provide the Updated Budget to Tenant. Tenant shall approve or reject the Updated
Budget within two (2) business days following Tenant’s receipt of the Updated
Budget. In the event Tenant fails to approve or reject the Updated Budget within
the two (2) business day period, Tenant shall be deemed to have approved the
Updated Budget. In the event Tenant rejects the Updated Budget within the two
(2) business day period, Landlord shall continue to work with the contractor to
reprice the Initial Improvements. The failure of Tenant to approve or reject the
Budget or Updated Budget in a timely manner as provided in this Paragraph (c),
or any delay resulting from Tenant rejecting the Updated Budget shall be deemed
a Tenant Caused Delay.
     (d) Landlord’s Obligation to Construct Initial Improvements. Upon approval
by Tenant of the plans for the Initial Alterations and the Budget, Landlord
shall proceed with and complete the construction of the Initial Improvements. As
soon as the Initial Improvements are Substantially Complete, Landlord shall
notify Tenant
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

16.



--------------------------------------------------------------------------------



 



in writing of the date that the Initial Improvements were Substantially
Complete. Such date, unless an earlier date is specified as the Commencement
Date in this Lease or otherwise agreed to in writing between Landlord and
Tenant, shall be the “Commencement Date,” unless the completion the Initial
Improvements was delayed due to any act or omission of, or delay caused by,
Tenant including, without limitation, Tenant’s failure to approve plans,
complete submittals or obtain permits within the time periods agreed to by the
parties or as reasonably required by Landlord, in which case the Commencement
Date shall be the date the Initial Improvements would have been completed but
for the delays caused by Tenant. The failure of Tenant to take possession of or
to occupy the Premises shall not serve to relieve Tenant of obligations arising
on the Commencement Date or delay the payment of rent by Tenant. In the event
Tenant, its employees, agents, or contractors cause construction of such
improvements to be delayed, the date of Substantial Completion shall be deemed
to be the date that Substantial Completion would have occurred if such delays
caused by Tenant had not taken place. Without limiting the foregoing, Tenant
shall be solely responsible for delays caused by Tenant’s request for any
changes in the plans, Tenant’s request for long lead items or Tenant’s
interference with the construction of the Initial Improvements, and such delays
shall not cause a deferral of the Commencement Date beyond what it otherwise
would have been. After the Commencement Date Tenant shall, within 5 days after
Landlord’s written demand, execute and deliver to Landlord a letter of
acceptance of delivery of the Premises. Landlord agrees to complete any
punch-list items to be corrected promptly upon Landlord’s receipt of the list of
such punch-list items, and in any event no later than sixty days following
Landlord’s receipt of the list of such punch-list items.
     (e) TI Allowance. Notwithstanding anything contained in this Lease to the
contrary, Landlord shall contribute up to a maximum amount of $314,358.00 (the
“TI Allowance”), toward the Initial Improvements and any tenant improvements to
be made to any other space leased by Tenant in the Project (“Other
Improvements”), provided, however, the TI Allowance must be applied towards the
Initial Improvements prior to being used for any Other Improvements, and
furthermore that the parties agree that space planning costs incurred by
Landlord prior to March 1, 2007 shall not be charged against the TI Allowance
and shall be borne solely by the Landlord. To the extent that the Budget, or
Updated Budget, approved by Tenant exceeds the TI Allowance, Tenant shall pay to
Landlord the amount of such overage in accordance with the following schedule:
50% of such overage no later than 30 days following Landlord’s commencement of
construction of the Initial Improvements, 40% of such overage upon Substantial
Completion of the Initial Improvements, and any remaining overage upon
reconciliation of all costs associated with the Initial Improvements. Landlord
shall be under no obligation to pay for any Initial Alterations in excess of the
TI Allowance. Further, such TI Allowance shall only be available for Tenant’s
use through the last day of the 36th month following the Commencement Date, and
Tenant hereby waives any and all rights to any unused portion of the TI
Allowance remaining as of the last day of the 36th month following the
Commencement Date. Notwithstanding anything contained herein to the contrary, in
the event Tenant terminates this Lease in accordance with the provisions
provided in paragraph (b) above, Tenant shall pay to Landlord, upon Landlord’s
request, any costs incurred by Landlord for the completion of the Initial
Improvements which (i) exceeds the TI Allowance, and (ii) has not been paid to
Landlord in accordance with the schedule provided above.
     (f) Tenant’s Early Access. Subject to the provisions of Addendum 6, “Early
Occupancy for Fixturization by Tenant”, Tenant shall be allowed to install its
Tenant-Made Alterations, machinery, equipment, fixtures, or other property on
the Premises during the final stages of completion of construction by Landlord
of the Initial Improvements.
     (g) All new construction warranties that Landlord receives from the
Construction Manager shall be enforced by Landlord to the benefit the Lessee.
Such warranties shall commence on the date of Substantial Completion and shall
be for a period no less than one year.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

17.



--------------------------------------------------------------------------------



 



ADDENDUM 3
HVAC MAINTENANCE CONTRACT
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:
     Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.
     The service contract must become effective within thirty (30) days of
occupancy, and service visits should be performed on a quarterly basis. Landlord
suggests that Tenant send the following list to a qualified HVAC contractor to
be assured that these items are included in the maintenance contract:

  1.   Adjust belt tension;     2.   Lubricate all moving parts, as necessary;  
  3.   Inspect and adjust all temperature and safety controls;     4.   Check
refrigeration system for leaks and operation;     5.   Check refrigeration
system for moisture;     6.   Inspect compressor oil level and crank case
heaters;     7.   Check head pressure, suction pressure and oil pressure;     8.
  Inspect air filters and replace when necessary;     9.   Check space
conditions;     10.   Check condensate drains and drain pans and clean, if
necessary;     11.   Inspect and adjust all valves;     12.   Check and adjust
dampers;     13.   Run machine through complete cycle.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

18.



--------------------------------------------------------------------------------



 



ADDENDUM 4
MOVE-OUT CONDITIONS
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     Per Paragraph 21 of the Lease, Tenant is obligated to check and address
prior to move-out of the Premises the following items. Landlord expects to
receive the Premises in a well maintained condition, with normal wear and tear
and casualty excepted; provided that nothing in this Addendum shall be deemed to
modify the provisions of the Lease. The following list is designed to assist
Tenant in the move-out procedures but is not intended to be all inclusive.

1.   All lighting is to be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses as needed.   2.   All truck doors and
dock levelers should be serviced and placed in good operating order. This would
include the necessary replacement of any dented truck door panels and adjustment
of door tension to insure proper operation. All door panels which are replaced
need to be painted to match the Tenant Improvement Standards described in
Exhibit D.   3.   Intentionally Omitted.   4.   Heating/air-conditioning systems
should be placed in good working order, including the necessary replacement of
any parts to return the unit to a well maintained condition, reasonable wear and
tear and casualty excepted. This includes warehouse heaters and exhaust fans.
Upon move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.   5.   All holes in the sheet
rock walls should be repaired prior to move-out.   6.   The carpets and vinyl
tiles should be in a clean condition and should not have any holes or chips in
them. Landlord will accept normal wear on these items provided they appear to be
in a maintained condition.   7.   The Premises should be returned in a clean
condition which would include cleaning of the coffee bar, restroom areas,
windows, and other portions of the Premises.   8.   The warehouse should be in
broom clean condition with all inventory and racking removed. There should be no
protrusion of anchors from the warehouse floor and all holes should be
appropriately patched. If machinery/equipment is removed, the electrical lines
should be properly terminated at the nearest junction box.   9.   All exterior
windows with cracks or breakage should be replaced.   10.   The Tenant shall
provide keys for all locks on the Premises, including front doors, rear doors,
and interior doors.   11.   Intentionally Omitted.   12.   All electrical
systems should be left in a safe condition that conforms to code. Bare wires and
dangerous installations should be corrected prior to move-out.   13.   All
plumbing fixtures should be in good working order, including the water heater.
Faucets and toilets should not leak.   14.   All dock bumpers must be left in
place and well secured.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

19.



--------------------------------------------------------------------------------



 



ADDENDUM 5
ONE RENEWAL OPTION AT MARKET
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     (a) Extension Option. Provided that as of the time of the giving of the
Extension Notice and the Commencement Date of the Extension Term, (x) the Tenant
hereunder is either the Tenant originally named herein or a transferee of a
Permitted Transfer, (y) Tenant actually occupies all of the Premises initially
demised under this Lease, and (z) no Event of Default has occurred and is
continuing, then Tenant shall have the right (the “Extension Option”) to extend
the Lease Term for an additional term of five (5) years (such additional term is
hereinafter called the “Extension Term”) commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the “Commencement Date
of the Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Extension Notice”) of its election to extend the term of the Lease Term at
least nine (9) months, but not more than twelve (12) months, prior to the
scheduled expiration date of the Lease Term.
     (b) Base Rent During Extension Term. The Base Rent payable by Tenant to
Landlord during the Extension Term shall be the greater of:
               (i) the Base Rent in effect on the expiration of the Lease Term;,
and
               (ii) ninety-five (95%) percent of the Fair Market Rent, as
defined and determined pursuant to Paragraphs (c), (d), and (e) below.
In addition to its obligation to pay Base Rent during the Extension Term Tenant
shall continue to pay and reimburse Landlord as set forth in the Lease with
respect to such operating expenses and other items with respect to the Premises.
The arbitration process described below shall be limited to the determination of
the Base Rent and shall not affect or otherwise reduce or modify the Tenant’s
obligation to pay or reimburse Landlord for such operating expenses and other
reimbursable items. The arbitration process described below shall be limited to
the determination of the Base Rent and shall not affect or otherwise reduce or
modify the Tenant’s obligation to pay or reimburse Landlord for such operating
expenses and other reimbursable items.
     (c) Fair Market Rent Definition. The term “Fair Market Rent” shall mean the
effective base rental rates (including periodic adjustments to such base rental
rates) then being received for the renewal period of premises of similar size
and quality to the Premises, located in similar projects in the Fremont area
which are similar in size and quality to the Property, for extension terms of
approximately five years, and otherwise subject to leases containing
substantially similar terms as those contained in this Lease.
     (d) Landlord shall notify Tenant of its determination of the Fair Market
Rent (which shall be made in Landlord’s sole discretion and shall in any event
be not less than the Base Rent in effect as of the expiration of the Lease Term)
for the Extension Term, and Tenant shall advise Landlord of any objection within
10 days of receipt of Landlord’s notice. Failure to respond within the 10-day
period shall constitute Tenant’s acceptance of such Fair Market Rent. If Tenant
objects, Landlord and Tenant shall commence negotiations to attempt to agree
upon the Fair Market Rent within 30 days of Landlord’s receipt of Tenant’s
notice. If the parties cannot agree, each acting in good faith but without any
obligation to agree, then the Lease Term shall not be extended and shall
terminate on its scheduled termination date and Tenant shall have no further
right hereunder or any remedy by reason of the parties’ failure to agree unless
Tenant or Landlord invokes the arbitration procedure provided below to determine
the Fair Market Rent (“Arbitration Notice”).
     (e) Arbitration to determine the Fair Market Rent shall be in accordance
with the Real Estate Valuation Arbitration Rules of the American Arbitration
Association. Unless otherwise required by state law, arbitration shall be
conducted in the metropolitan area where the Project is located by a single
arbitrator unaffiliated with either party. Either party may elect to arbitrate
by sending written notice to the other party and the Regional Office of the
American Arbitration Association within 5 days after the 30-day negotiating
period provided in Paragraph (d), invoking the binding arbitration provisions of
this paragraph. Landlord and Tenant shall each submit to the arbitrator their
respective proposal of Fair Market Rent. The arbitrator must choose between the
Landlord’s proposal and the Tenant’s proposal and may not compromise between the
two or select some other amount. Notwithstanding any other provision herein, the
Fair Market Rent determined by the arbitrator shall not be less than, and the
arbitrator shall have no authority to determine a Fair Market Rent less than,
the Base Rent in effect as of the scheduled expiration of the Lease Term. The
cost of the arbitration shall be paid by Landlord if the decision by the
arbitrator is that the Fair Market Rent is less than 95 percent of the Fair
Market Rent (on an annual basis) proposed by Landlord and by Tenant if the Fair
Market Rent is 105 percent or more of the Fair Market Rent (on an annual basis)
proposed by Tenant; and shall be borne equally otherwise. If the arbitrator has
not determined the Fair Market Rent as of the end of the Lease Term, Tenant
shall pay 105 percent of the Base Rent in effect under the Lease as of the end
of the Lease Term until the Fair Market Rent is determined as provided herein.
Upon such determination, Landlord and Tenant shall make the appropriate
adjustments to the payments between them.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

20.



--------------------------------------------------------------------------------



 



     (f) Consent to Jurisdiction. The parties consent to the jurisdiction of any
appropriate court to enforce the arbitration provisions of this Addendum and to
enter judgment upon the decision of the arbitrator.
     (g) Same Terms and Conditions. Except for the Base Rent as determined
above, Tenant’s occupancy of the Premises during the Extension Term shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Lease Term; provided, however, Tenant shall have no
further right to extend the Lease Term pursuant to this addendum or to any
allowances, credits or abatements or options to expand, contract, renew or
extend the Lease.
     (h) Time of the Essence. If Tenant does not give the Extension Notice
within the period set forth in Paragraph (a), Tenant’s right to extend the Lease
Term shall automatically terminate. Time is of the essence as to the giving of
the Extension Notice and the notice of Tenant’s objection under Paragraph (d).
     (i) As-Is. Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term. The Premises shall be tendered on
the Commencement Date of the Extension Term in “as-is” condition.
     (j) Amendment. If the Lease is extended for the Extension Term, then
Landlord shall prepare and Tenant shall execute an amendment to the Lease
confirming the extension of the Lease Term and the other provisions applicable
thereto.
     (k) “Term”. If Tenant exercises its right to extend the term of the Lease
for the Extension Term pursuant to this Addendum, the term “Lease Term” as used
in the Lease, shall be construed to include, when practicable, the Extension
Term except as provided in (g) above.
     (l) Notwithstanding anything contained herein to the contrary, in the event
Tenant exercises its right to renew for the Extension Term as provided herein,
yet fails to exercise its option to renew the premises as provided in Addendum 5
of the lease between Landlord and Tenant for the premises located at 47467
Fremont Boulevard, Fremont, California, Tenant shall deliver payment to Landlord
in an amount equal to $25,000.00 at the time Tenant delivers the Extension
Notice to Landlord.
     (m) Notwithstanding anything contained herein to the contrary, in the event
Tenant has exercised its right to include the Option Space in the Premises in
accordance with the terms and conditions provided in Addendum 7 prior to
exercising its renewal option as provided herein, Tenant shall have the right to
renew either (i) only the Premises originally demised under the Lease, or
(ii) both the Premises originally demised under the Lease, plus the Option Space
provided Tenant specifically identifies in the Extension Notice which space,
(i) or (ii), Tenant intends to renew.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

21.



--------------------------------------------------------------------------------



 



ADDENDUM 6
EARLY OCCUPANCY FOR FIXTURIZATION BY TENANT
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     Landlord shall allow Tenant to access the Premises three weeks prior to
Substantial Completion of the Initial Improvements, the payment of the first
month of due Base Rent and Operating Expenses, provided that:

  •   Landlord is in receipt certificates documenting the required insurance
coverage required under this Lease for purposes of installing communication
cabling and other items pertinent to Tenant’s business including, but not
limited to, telephone systems, furniture partitions, and security systems.     •
  Tenant does not thereby interfere with the completion of construction or cause
any labor dispute as a result of such installations.     •   Tenant does hereby
agree to indemnify, defend, and hold Landlord harmless from any loss or damage
to such property, and all liability, loss, or damage arising from any injury to
the Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, except to the extent any such loss, damage,
liability, death, or personal injury was caused by the negligence or willful
misconduct of Landlord’s or its contractors, subcontractors, or materialmen.    
•   Access and related work will be coordinated with contractor so as not to
unreasonably interfere with or impede completion of the Initial Improvements at
the Premises. Tenant shall not be obligated to pay any Base Rent or Operating
Expenses during any period of early occupancy.     •   Any such occupancy or
work in the Premises shall be in accordance with the provisions governing
Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder.     •  
Delay in putting Tenant in possession of the Premises shall not serve to extend
the term of this Lease or to make Landlord liable for any damages arising
therefrom.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

22.



--------------------------------------------------------------------------------



 



ADDENDUM 7
EXPANSION OPTION
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     (a) Option Space and Option Space Commencement Date. The following terms
shall have the following meanings:
(i) The “Option Space” shall mean the area consisting of approximately 16,111
square feet as further described on Exhibit B attached hereto.
(ii) The “Option Space Commencement Date” shall mean the first day of the of the
thirty-seventh (37th) month following the Commencement Date of this Lease.
     (b) Expansion Option. Provided that as of the date Tenant exercises its
rights hereunder, (x) the Tenant hereunder is either the Tenant originally named
herein or a transferee of a Permitted Transfer, (y) Tenant actually occupies all
of the Premises originally demised under this Lease, and (z) no Event of Default
has occurred and is continuing, Tenant shall have the option to include the
Option Space as part of the Premises commencing on the Option Space Commencement
Date, upon all the terms and conditions of the Lease, except that:
          (i) the Base Rent shall be the Fair Market Rent (hereafter defined)
for the Option Space. The term “Fair Market Rent” shall have the same
definition, and in the absence of the parties agreement, shall be determined in
the same manner, as is set forth in Addendum 5, Entitled “One Renewal Option at
Market”. In addition to its obligation to pay Base Rent, Tenant shall reimburse
and pay Landlord in the same manner as set forth in the Lease with respect to
such operating expenses and other items with respect to the Option Space. In the
event Landlord and Tenant fail to agree on the determination of Fair Market Rent
and execute an amendment to the Lease documenting the expansion of the Premises
within thirty (30) days following Landlord’s receipt of Tenant’s notice to
exercise its option rights as provided herein, than Tenant shall have the option
to either (i) withdraw its notice to exercise the option and Landlord shall be
free to lease the Premises in any way Landlord shall desire and Tenant shall
have no further rights to the Option Space; or (ii) give its Arbitration Notice,
notifying Landlord of its election to have the Fair Market Rent determined by
arbitration in accordance with the provisions of Addendum 5. In the event Tenant
fails to either withdraw its notice to exercise the option as provided in the
preceding sentence, or give its Arbitration Notice, Tenant shall be deemed to
have withdrawn its notice of exercise.
          (ii) Effective as of the Option Space Commencement Date, Tenant’s
Proportionate Share shall be redetermined based upon the total rentable area of
the Premises (including the Option Space) in proportion to the total rentable
area in the Project.
     (c) Exercise Notice. If Tenant desires to exercise its Expansion Option,
Tenant must deliver written notice of such exercise to Landlord no earlier than
the first day of the twenty-sixth (26th) month following the Commencement Date
and no later than the last day of the thirtieth (30th) month following the
Commencement Date. Time shall be of the essence with respect to the giving of
Tenant’s notice. If Tenant does not exercise its option by such date, Tenant’s
rights under this Addendum shall be null and void.
     (d) Condition. Landlord shall not be required to perform any improvement
work, supply any materials, or incur any expense to prepare such space for
Tenant’s occupancy; except that Landlord shall be required to deliver the Option
Space to Tenant vacant of all occupants, clean and free of debris, with all
carpets cleaned, all lighting (including ballasts) in good working order, with
the roof, HVAC, electrical, plumbing, and other mechanical systems be in good
working order and repair.
     (e) Delay Due to Hold-Over Tenant. If Landlord is not able to deliver
possession of the Option Space to Tenant by the Option Space Commencement Date
because of a holding-over by a previous tenant, Landlord shall not be in default
hereunder. In such case, Landlord shall use reasonable efforts to terminate such
holding-over, and the Option Space Commencement Date shall be the date Landlord
is able to deliver possession of the Option Space to Tenant. Tenant shall have
the right to terminate its exercise of its Expansion Option if Landlord shall
have failed to deliver the Option Space to Tenant within sixty (60) days
following the Option Space Commencement Date.
     (f) Option Consideration. Tenant shall pay during the initial Lease Term
the following amounts to Landlord as consideration for the Expansion Option,
such amounts (“Option Consideration”) are included in the Base Rent Adjustments
as provided in Addendum 1:
Months 01 — 12: $0.00
Months 13 — 24: $1,768.00 per month
Months 25 — 36 $3,537.00 per month
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

23.



--------------------------------------------------------------------------------



 



In the event Landlord leases the Option Space to a third-party, Tenant’s
obligation to pay such consideration for the Expansion Option shall cease upon
the date that such third-party executes such lease for the Option Space for the
period of such lease to a third-party.
     (g) Cancellation Of Option. Tenant shall have right, at its sole option, to
cancel the Expansion Option by delivery of written notice thereof to Landlord at
any time during the first thirty-six (36) months of the initial Lease Term. At
such time, Tenant’s obligation to pay Option Consideration for the Expansion
Option shall automatically cease, the Base Rent shall be reduced accordingly and
Tenant’s Right of First Refusal, as set forth in Addendum 8, shall immediately
become effective, without any further payment of consideration by Tenant.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

24.



--------------------------------------------------------------------------------



 



ADDENDUM 8
RIGHT OF FIRST REFUSAL
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MAY 9, 2007, BETWEEN
ProLogis, a Maryland real estate investment trust
and
Volterra Semiconductor Corporation, a Delaware corporation
     (a) Definition of Offered Space. ”Offered Space” shall mean approximately
16,111 square feet as further described on Exhibit B attached hereto.
     (b) Right of First Refusal. Provided that as of the date of the giving of
Landlord’s Notice, (i) the Tenant hereunder is either the Tenant originally
named herein or a transferee of a Permitted Transfer, (ii) Tenant actually
occupies all of the Premises originally demised under this Lease, (iii) no Event
of Default has occurred and is continuing, (iv) the Expansion Option has either
expired or been terminated by Tenant as provided in Addendum 7, and (v) Tenant
has not exercised its Expansion Option as provided in Addendum 7, if at any time
following the earlier of last day of the thirtieth (30) month following the
Commencement Date and Tenant’s termination of its rights under the Expansion
Option, upon Landlord’s receipt of a bona fide offer to lease from a third
party, who is not affiliated with Landlord (“Proposed Lease”), Landlord shall
first offer to Tenant the right to lease the Offered Space upon all the terms
and conditions of the Proposed Lease (Tenant’s “Right of First Refusal”).
     (c) Offer Notice. Such offer shall be made by Landlord to Tenant in a
written notice (hereinafter called the “Offer Notice”) which offer shall
designate the space being offered, the term and the economic terms (including
any incentives) of such Proposed Lease for the Offered Space which shall be the
same as those set forth in the Proposed Lease. Tenant may accept the offer set
forth in the Offer Notice by delivering to Landlord notice of acceptance
(hereinafter called “Tenant’s Notice”) of such offer within 5 business days
after delivery by Landlord of the Offer Notice to Tenant. Time shall be of the
essence with respect to the giving of Tenant’s Notice. If Tenant does not accept
(or fails to timely accept) an offer made by Landlord pursuant to the provisions
of this Addendum with respect to the Offered Space designated in the Offer
Notice, Landlord shall be under no further obligation with respect to such space
by reason of this Addendum. In order to send the Offer Notice, Landlord does not
need to have negotiated a complete lease with the Proposed Tenant but may merely
have agreed upon the material economic terms for the Proposed Lease, and Tenant
must make its decision with respect to the Offered Space as long as it has
received a description of such material economic terms.
     (d) Entire Space. Tenant must accept all Offered Space offered by Landlord
at any one time if it desires to accept any of such Offered Space and may not
exercise its right with respect to only part of such space.
     (e) Waiver. If Tenant at any time declines any Offered Space offered by
Landlord, Tenant shall be deemed to have irrevocably waived all further rights
under this Addendum, and Landlord shall be free to lease the Offered Space to
the Proposed Tenant including on terms which may be less favorable to Landlord
than those set forth in the Proposed Lease; provided if Landlord agrees to a
base rent in an amount equal to or greater than 5% less than the base rent
specified in the Offer Notice, Landlord shall re-offer the Offered Space at such
reduced base rent under the same terms and conditions as provided in this
Addendum 8.
     (f) Upon the execution of such lease to a third party, Tenant’s Right of
First Refusal shall automatically and without further notice terminate. If,
however, Landlord does not execute a lease with the third party within one
hundred and twenty (120) days following the date that Landlord first delivers
the Offer Notice, this Right of First Refusal shall not terminate, but shall be
revived and continue for the then remaining balance of the Lease Term.
     (g) If the Lease or Tenant’s right to possession of the Premises shall
terminate in any manner whatsoever before Tenant exercises its Right of First
Refusal, the Right of First Refusal to lease the Offered Space herein granted
shall simultaneously terminate and become null and void.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

25.



--------------------------------------------------------------------------------



 



EXHIBIT A
SITE PLAN
BAYSIDE CORPORATE CENTER
(SITE PLAN) [f32083f3208301.gif]
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

26.



--------------------------------------------------------------------------------



 



EXHIBIT B
FLOOR PLAN
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

27.



--------------------------------------------------------------------------------



 



EXHIBIT C
SIGN CRITERIA
BAYSIDE CORPORATE CENTER
WINDOW IDENTIFICATION SIGNS:
Each Tenant will be allowed one window sign placed either to the left or the
right of the entrance door, whichever provides the best visibility.
Company names, logos or symbols will be allowed in this area-color and size to
be determined by the Tenant. All other copy in this area except for logos or
symbols will be mat white vinyl pressure sensitive letters.
Copy must start at 5’ from grade, working down to no more than 3 1/2’ from
grade. Sign layout including copy, sizes and color must be approved by the
building management. Management reserves the right to deny any copy or color it
considers unsuitable.
One security decal only may be applied to the front door glass in the lower
corner if the Tenant so desires. All exterior alarm bells are to be mounted to
the rear of the building only.
DIRECTORY SIGN IDENTIFICATION:
A monument directory sign has been provided for each building. If only one
Tenant occupies an entire building, that Tenant shall be allowed to utilize the
entire directory sign area for their pressure sensitive, Pearl Gray vinyl
letters with a letter height suitable for the area allowed, and logo if so
desired, also in Pearl Gray.
If two or more Tenants occupy a building, signs shall be shared equally by the
number of tenants within the building, utilizing pressure sensitive, matte,
Pearl Gray vinyl letters with a letter height suitable for the area allowed. A
logo will be allowed if so desired, to the left of the company name also in
Pearl Gray. A thin line will divide the areas between tenants.
REAR LOADING SIGNS:
Each Tenant will be allowed to identify its rear door for shipping and receiving
purposes. The company name shall be placed on a 36” x 24” aluminum panel
adjacent to the rear doors.
Copy shall consist of medium gray vinyl capital letters only in Futura Bold
style. Company names and logos only are allowed.
Landlord reserves the right to deny any copy it considers unsuitable. Layout is
to be approved by Landlord. The cost of all lettering and logos will be the
responsibility of the Tenant. No other signs are allowed in the windows or
doors.
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

28.



--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT IMPROVEMENT STANDARDS

  (a)   Office Area

1.   ROOF INSULATION: The insulation above conditioned office area ceilings
shall be minimum R-11 fiberglass batts.   2.   DOORS AND FRAMES: 3’-0” x 7-0’ x
1-3/4”, solid core, birch, B-3 stain prefinished with Black anodized aluminum
frames to match existing.   3.   INTERIOR DOOR HARDWARE: Schlage AL series
Saturn in a brushed chrome 626 finish.
  4.   INTERIOR WINDOWS: None   5.   MIRRORS: toilet rooms shall have mirrors
the length of the lavatory top or 24 x 36 if the lavatory is wall hung.   6.  
DRYWALL PARTITIONS: office walls shall be undergrid 3-5/8” x 25 Ga. metal studs
at 24” o.c. with 5/8” gypsum board.   7.   DRYWALL FINISH: All drywall and
exposed concrete walls within the office and toilet rooms shall receive a skip
trowel textured or smooth finish.   8.   WAINSCOT: Toilet room wet walls shall
have 4’-6” high white Pionite wainscot.   9.   ACOUSTIC CEILING TILE: Office
areas shall have an exposed grid acoustic ceiling with 24” x 48” non-directional
fissured tile, installed at 9’-0”   10.   OFFICE CARPET: Designweave or Shaw
direct glue-down, 26 oz. face weight level loop or 30 oz cut-pile carpet without
pad.   11.   LUNCH ROOM: shall have vinyl composition tile (VCT) flooring 1/8”
gauge, standard grade, as manufactured by Tarkett or Armstrong.   12.   RUBBER
BASE: The office areas shall have a 4” high topset rubber base as manufactured
by Burke, Roppe, or Tarkett, installed in all areas receiving floor covering
except the toilet rooms.   13.   TOILET ROOM: The flooring shall be sheet vinyl
by Armstrong “Suffield”, “Best of Both Worlds” or “Seagate” with a 6” coved
base.   14.   PAINT: One (1) coat of paint in a standard light color interior
flat latex, except in the toilet rooms and at the coffee bar which shall receive
one (1) coat of latex semi-gloss enamel over one (1) coat of PVA sealer. If the
walls are smooth finished, they shall receive two (2) coats of paint.   15.  
TOILET ACCESSORIES: Napkin Disposals: Bobrick B-270 sanitary napkin disposals in
each women’s toilet stall.       Paper Towel Dispenser: Bobrick B-369 (for
single accommodation toilet rooms) or a Bobrick B-3944 (for multiple
accommodation toilet rooms) recessed paper towel dispenser with a waste
receptacle.       Seat Cover Dispenser: Bobrick B-221 seat cover dispenser in
each toilet stall.       Toilet Paper Holder: Bobrick B-686 double toilet paper
holder.       Grab Bars: Bobrick No. B6806-36 and B6806-42 stainless steel
handicap grab bars per code.   16.   TOILET PARTITIONS: Metal, floor mounted,
overhead braced toilet partitions with a backed enamel finish by Global Steel,
Knickerbocker or equal in manufactures standard color.   17.   BLINDS: All
exterior windows, except storefront doors, shall receive mini-blinds by Bali,
“inside mount”, in a light building standard color with a valance.   18.  
PLUMBING FIXTURES AND TRIM: Lavatory for vanity: American Standard or equal,
“Oval Horizon”, model 3303.013, white, self-rimming with a Delta Model 523 WF
HDF single lever type faucet assembly with a grid strainer and bright chrome
finish. Wall-hung lavatory: American Standard or equal, “Lucerne”, model
0355.012, white, wall mounted lavatory with a Delta Model 523 WF HDF single
lever type faucet assembly with a grid strainer and bright chrome finish. Water
closet: American Standard or equal, “Cadet Aquameter”, elongated, 1.5 GPF, model
3042.12, white, with an Olsonite #95 seat and a Sloan #111 flush valve. Urinal:
American Standard or equal, “Allbrook”, model 6540.017, white, with a Sloan
180-1.5 flush valve. Coffee bar sink: Elkay or equal, “Peacemaker Starlite”,
model PSR-1918, stainless steel, with a Delta #100 faucet.       Water heater:
Sized to meet demand installed in a smitty pan draining into a hub drain with a
trap primer.   19.   Fire sprinkler heads shall be chrome with white
escutcheons, semirecessed, not centered, on the ceiling tiles.   20.   The HVAC
system shall maintain 75 degrees indoors, on a 100 degree outdoor day   21.  
The HVAC system shall be connected to a 7-day skip-a-day time clock and include
a bypass timer at each thermostat.   22.   All thermostats shall have an
automatic change-over feature and a locking cover.   23.   Toilet rooms shall
have an exhaust fan.   24.   All conditioned areas shall have a supply register
and a ducted return register. Supply and return air registers shall be white
baked enamel 2’x2’ with a perforated face, flush mounted. Supply air registers
shall have a 4-way blow.   25.   Office lighting: shall be 2’x4’ three lamp
lay-in fluorescent light fixtures with standard acrylic lens and T-12 low watt
type lamps, 75 foot candles at 3’ A.F.F. or as permitted by code but no less
than two (2) fixtures per office.   26.   Furnish and install two (2) 110V
duplex receptacles in each office.   27.   Furnish and install a dedicated 110
volt fourplex outlet at the telephone board and two dedicated 110V outlets at
the coffee bar.   28.   Furnish and install a 2” diameter P.V.C. or steel (where
required by code)conduit for phone system from the building telephone service
entrance to a telephone board within the tenant space.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

29.



--------------------------------------------------------------------------------



 



  (b)   Warehouse Area

1.   FULL HEIGHT DRYWALL PARTITIONS @ tenant demising walls: Metal studs with
one layer of 5/8” type “X” gypsum board on each side from the floor to the roof
deck.   2.   OFFICE/WAREHOUSE WALL: Metal studs with two layers of 5/8” type “X”
gypsum board on each side to 6” A.F.F.   3.   WAREHOUSE WALL FINISH: All drywall
shall be fire taped only. Spot nails in firetaped areas.   4.   CONCRETE FLOOR
SEALER: Exposed concrete floors shall receive one coat of acrylic concrete
sealer.   5.   WAREHOUSE LIGHTING: Provide 16’ high output fluorescent strip
light fixtures or metal halide fixtures to achieve 15 foot candles of light
measured at 30” above the floor in the warehouse space.

  (c)   Exclusions.

    The initial tenant improvement standards do not include the following items:
  1.   Electrical data gathering lines or security equipment.   2.   Telephonic
or other communications equipment and cabling.   3.   Electrical connections and
distribution for production equipment.   4.   Tenant, at Tenant’s sole expenses,
shall be responsible for all fire code compliance issues as related to their
specific use and/or racking of the Premises, including but not limited to; fire
sprinkler systems, fire hose racks, in-rack sprinklers, smoke curtains and type
(or quantity) of smoke vents.

Building No. 2: 47451 Fremont Boulevard, Fremont, CA

30.



--------------------------------------------------------------------------------



 



EXHIBIT E
PROJECT SITE PLAN
BAYSIDE CORPORATE CENTER
(PROJECT SITE PLAN) [f32083f3208302.gif]
Building No. 2: 47451 Fremont Boulevard, Fremont, CA

31.